ALLOWABILITY NOTICE

Response to Amendment
Receipt and entry of Applicant’s Preliminary Amendment filed on 03/01/2021 is acknowledged.  Claims 1, 3, 5-7, 9, 12-17, and 20-21 have been amended.  Claims 1-21 are pending in this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Such claim limitation(s) is/are: 
“thermal converter” (claim 1)--a flow passage including a regenerator portion, p. 8, l. 11-15.
“mechanical converter” (claim 8)-- a first chamber and a second chamber separated by a diaphragm, p. 8, l. 9-10.
In response to Applicant’s arguments that 1) the claim language does not use “means for” and that 2) these terms refer to structural elements of a thermoacoustic engine that would be recognizable to a person of skill in the art in the field of thermoacoustic engines:
In response to argument 1), the term “thermal/mechanical converter” is a nonce term (non-structural term having no specific structural meaning) for performing a function (e.g. thermal converter operable to provide power conversion between acoustic power and thermal power), it is simply a substitute for the term “means” (e.g. thermal conversion means), rather than a name for any particular structure or class of structures. As for the listed words in MPEP 2181 and the absence of this term therefrom, note that the list is not exhaustive, nor is it a fixed 
In response to argument 2), Applicant did not cite any evidence in support of the argument that these terms refer to structural elements of a thermoacoustic engine that would be recognizable to a person of skill in the art in the field of thermoacoustic engines. To the contrary, with reference to the attached EAST search history, a search for the term “thermal converter” and thermoacoustic in the patents and publications database yielded only 7 results: application publications US 2020/0240357 (the present application), US 2019/0376469, US 2017/0025940, US 2015/0247491, and the patents issuing therefrom, all of which are by the present applicant. Similarly, a search for the term “mechanical converter” and thermoacoustic yielded only 5 results: application publications US 2020/0240357 (the present application), US 2019/0376469, US 2015/0247491, and the patents issuing therefrom, all of which overlap with the previous results for thermal converter. As such, there is no evidence that these terms are known structural elements of thermoacoustic devices that would be recognizable to those of ordinary skill in the field of thermoacoustics, as these terms appear to be used only by the present applicant. 
For these reasons, the terms “thermal converter” and “mechanical converter” in the claims are interpreted under 112f as set forth above.  

For clarity of record, it is further noted that, unrelated to 112f, the recitation of “a sufficiently high acoustic impedance at the working volume end to minimize losses due to periodic flows of working gas within the conduit” in claim 1 is interpreted in accordance with p. 7, l. 25-28 of the specification as follows: “When the ratio in Eqn 2 is greater than 2 (i.e. above the line 302 on the graph 300), then the acoustic impedance at the working volume end 108 is 

Reasons for Allowance
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed combination in independent claim 1 including “a reservoir volume in fluid communication with the working volume through a conduit having a working volume end in fluid communication with the working volume and a reservoir volume end in fluid communication with the reservoir volume, the conduit having a bore size and length operable to cause pressure oscillations at the working volume end to be converted to flow oscillations at the reservoir volume end such that periodic fluid flow at the reservoir volume end is at least twice as large as periodic fluid flow at the working volume end thereby facilitating a steady fluid flow along the conduit for equalization of working gas static pressures between the working volume and the reservoir volume while providing a sufficiently high acoustic impedance at the working volume end to minimize losses due to periodic flows of working gas within the conduit” is not disclosed or rendered obvious over the art of record.
The closest prior art of record is Swift et al. US 2003/0196441, which teaches, with reference to Fig. 6B and corresponding paragraph [0049], a bulb 155 (reservoir volume) in fluid communication with the working volume through a conduit, wherein the cross sectional area A and length L of the conduit is designed such that the oscillating volume flow rate at the working volume end of the conduit (at the 3-way junction) is twice as large as that flowing into the junction from above. Swift does not teach or suggest the periodic fluid flow at the reservoir .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        03/04/2021


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Friday, March 5, 2021